Citation Nr: 9913305	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from July 1964 to July 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, in pertinent part, denied a claim of 
entitlement to TDIU. 

The Board notes that, following the June 1997 denial of TDIU, 
the veteran timely disagreed with that determination and 
timely filed a substantive appeal to the Board.  However, by 
a statement dated October 28, 1997, and apparently 
transmitted to VA on that same date by facsimile, the veteran 
specifically stated that he wished to "drop all issues on 
appeal."  In early November 1997, the veteran submitted a 
new application for TDIU.  In that same month, the veteran's 
representative requested "reconsideration" of the RO's 
denial of the claim for TDIU.  By a decision issued in May 
1998, the Board found that the veteran had withdrawn all 
issues certified for appeal, including the claim for TDIU, 
and it dismissed the TDIU claim.  

In June 1998, through his representative, the veteran 
requested that the Board grant reconsideration of the issue 
of entitlement to TDIU.  By a decision issued in November 
1998, the Board vacated its May 1998 decision.  38 C.F.R. 
§ 20.904(a)(3) (1998).  The Board will now conduct a de novo 
review regarding the veteran's claim for TDIU.


FINDINGS OF FACT

1.  The veteran has been granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling, and for cystic acne, evaluated as 10 percent 
disabling.

2.  The medical evidence establishes that the veteran's 
service-connected PTSD is of such severity as to preclude him 
from obtaining or retaining substantially gainful employment. 

CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
TDIU is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  That is, the Board finds that the claim is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed. 

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 4.15, 4.17.  
Marginal employment, including at odd jobs or at less than 
half the usual remuneration, will not be considered 
incompatible with a determination of unemployability.  
38 C.F.R. § 4.17(a).

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

The evidence of record reflects that the veteran's military 
service included exposure to combat in Vietnam.  By a rating 
decision issued in March 1992, the veteran was granted 
service connection for PTSD.  That disability is currently 
evaluated as 70 percent disabling.  Service connection is 
also in effect for cystic acne, evaluated as 10 percent 
disabling.  The veteran's combined disability evaluation is 
70 percent.  

The veteran contends that, although the combined evaluation 
for his disability is 70 percent, he is, in fact, unable to 
obtain or retain employment as a result of the service-
connected disabilities.  The veteran's primary work 
experience is in law enforcement.  He was a state highway 
patrolman from May 1973 to February 1991.  He sustained a 
serious back injury while at work as a patrolman.  This back 
injury led to the veteran's 1991 disability retirement after 
19 years of police work.  

The veteran contends that it is his service-connected 
psychiatric disability, however, not his back disability, 
which currently precludes substantial gainful employment.  He 
has submitted evidence which reflects that his back 
disability does not prevent him from performing employment 
tasks, as he is currently working in a service station part-
time.  The veteran contends that it is his inability to get 
along with customers that precludes him from working longer 
hours at his current employment.  

The veteran was depressed and somewhat angry at the time of 
VA examination conducted in August 1991.  The summary of VA 
hospitalization from July 1993 to August 1993 reflects that 
the veteran was anxious, tense, tearful, and had been unable 
to sleep more than a few hours as a result of flashbacks, 
nightmares, and intrusive thoughts.  He was treated for 
chemical dependency to prescription drugs.  His sleep 
patterns improved and his flashbacks and nightmares gradually 
decreased with adjustment of medication.  It was noted that 
the veteran was very controlling and angry at times and was 
in denial of these problems.  A GAF (Global Assessment of 
Functioning) score of 30 was assigned during this 
hospitalization.  

At a personal hearing conducted in February 1994, the veteran 
testified that he enrolled in vocational rehabilitation 
following his disability retirement, but was unable to 
complete his classes because of family and community 
problems.  He testified that he was elected to a position as 
a county commissioner, that this was extremely stressful for 
him, and that he had numerous conflicts with the other county 
commissioners and the public.  The veteran testified that, 
after his 1993 VA hospitalization, he was fighting with his 
wife less and was more tolerant of the children, but still 
had difficulty sleeping and getting along with people.  He 
testified that he seemed to have more difficulty controlling 
his temper as he got older.  The veteran's vocational 
rehabilitation counselor, Mr. James Speiss, testified that 
the veteran was unable to complete the courses he had 
enrolled in, as a result of a variety of family and medical 
problems, including PTSD symptoms.

On VA examination conducted in March 1994, the veteran 
reported having displays of temper three to four times per 
week, having a short temper, and being impatient.  
Psychological testing disclosed chronic pathology of a 
moderate to severe nature.  The examiner opined that the 
veteran's former employment as a highway patrolman was 
satisfying to him because of the action, including occasional 
violence, the independence, and the authority it gave him.  
The examiner concluded that the veteran was most likely about 
75 percent impaired occupationally as a result of PTSD, and 
that his performance in competitive employment would "suffer 
drastically" from the interpersonal relationships required, 
unless, like the job as a highway patrolmen, he was in 
complete charge.

At the time of VA examination conducted in February 1997, the 
veteran reported that he worked two or three hours a day 
several days a week at a gas station for a friend, earning 
about $50 per week.  The friend was also a Vietnam veteran, 
whom he had known for 15 years or more.  The veteran 
described difficulty with temper and anger outbursts, 
including with the customers.  He complained of bad dreams, 
anger, fear, difficulty controlling anger, and inability to 
concentrate.  He reported that he owned 35 weapons, and kept 
a .44 caliber gun by his bed at all times.  He reported that 
when he became angry, it would often last for days.  He was 
visibly irritated and angry during the examination.  He was 
mistrustful, but not psychotic, and was coherent and logical.  
PTSD with recurrent major depression was diagnosed.  A GAF 
score of 55 was assigned.  The examiner opined that the 
veteran would have difficulty concentrating for an 8-hour 
period, would have difficulty controlling his anger and 
depression at work, and did not have the ability to seek and 
maintain full-time employment in a competitive setting.  

VA outpatient treatment records from March 1995 through 
February 1997 reflect frequent difficulties due to anger, 
including anger at therapists when "the system" posed 
problems, the therapist he wanted to see was not available, 
or the like.  Treatment records in June 1996 in particular 
reflect that the veteran was "doing quite well" and that he 
anxiety was under control.  However, the October 1996 
clinical note disclosed that "Dr. Harris," who had been 
treating the veteran for many years, was retiring.  In 
January 1997, it was noted that that veteran was having 
significant problems with anger, and that this was consistent 
with a pattern over several years of increased difficulty 
from Thanksgiving to New Year's Day each year.  The veteran's 
prescribed dose of Trazodone was increased, and he was 
instructed to take an additional amount on an "as needed" 
basis when having problems controlling anger.  The Board 
finds that, although record reflect some periods of improved 
functioning, the observations noted are consistent with the 
conclusion of the examiner who conducted the February 1997 VA 
examination.

At a personal hearing conducted in August 1997, the veteran 
testified that he could work for his friend, because his 
friend would let him leave work if he started to lose his 
temper.  The veteran's wife testified that she was afraid to 
let the veteran do much driving when she was unable to be 
with him because he became so angry at other drivers.  She 
also testified that he had begun having confrontations with 
the neighbors when she was not present to exert a calming 
effect on her husband.  

The record reflects that the veteran is able to get along 
with others well enough to attend college classes and to be 
elected as county commissioner.  However, the record reflects 
that the veteran has not continued his education, and is 
apparently no longer a county commissioner.  

The examiner who conducted the March 1994 VA examination 
concluded that the veteran's anxiety, which came out as a 
need to be in control and his need to constantly carry a 
weapon, together with his anger, grudges, and chronic worry, 
resulted in an industrial impairment of about 75 percent, and 
further concluded that the veteran would be limited to 
employment like his position as a highway patrolman, where he 
was essentially the person in authority.  The examiner who 
conducted the 1997 VA examination concluded that the veteran 
did not have the ability to work in a competitive setting.  
Thus, the medical evidence as to whether the veteran's 
service-connected PTSD precludes all employment is 
essentially in equipoise.  

The laws governing veterans' benefits require that the 
veteran be accorded the benefit of reasonable doubt when the 
evidence is in equipoise.  38 U.S.C.A. § 5107(b).  The Board 
resolves any doubt in the veteran's favor, and finds that an 
award of TDIU is warranted.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is granted, subject to the laws and regulations 
applicable to the payment of monetary benefits.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

